In a negligence action to recover damages for personal injuries, plain*1017tiff appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Kings County, entered June 9, 1960, in his favor against defendants in the sum of $1,000 upon an assessment of damages by the court, without a jury, pursuant to an order granting judgment to plaintiff. Judgment modified on the facts by increasing' to $2,000 the amount of the award for plaintiff’s damages. As so modified, the judgment is affirmed, with costs. Fin dings of fact inconsistent herewith are reversed and new findings are made as indicated herein. In our opinion, the award of $1,000 was inadequate. Beldock, Acting P. J., Kleinfeld and Pette, JJ., concur; Ughetta and Christ, JJ., dissent and vote to affirm without modification.